  Case 19-42540-pwb                     Doc 7 Filed 11/03/19 Entered 11/04/19 00:14:43                                       Desc Imaged
                                             Certificate of Notice Page 1 of 3
Information to identify the case:
Debtor 1              Gordon James Bolinder                                             Social Security number or ITIN         xxx−xx−3976
                      First Name   Middle Name   Last Name                              EIN _ _−_ _ _ _ _ _ _
Debtor 2              Kerri Bolinder                                                    Social Security number or ITIN         xxx−xx−8151
(Spouse, if filing)
                      First Name   Middle Name   Last Name                              EIN    _ _−_ _ _ _ _ _ _
United States Bankruptcy Court Northern District of Georgia
Court website: www.ganb.uscourts.gov                                                    Date case filed for chapter 7 10/31/19
Case number:          19−42540−pwb


Official Form 309A (For Individuals or Joint Debtors)
Notice of Chapter 7 Bankruptcy Case −− No Proof of Claim Deadline                                                              12/15

For the debtors listed above, a case has been filed under chapter 7 of the Bankruptcy Code. An order for relief has
been entered.

This notice has important information about the case for creditors, debtors, and trustees, including information about
the meeting of creditors and deadlines. Read both pages carefully.

The filing of the case imposed an automatic stay against most collection activities. This means that creditors generally may not
take action to collect debts from the debtors or the debtors' property. For example, while the stay is in effect, creditors cannot
sue, garnish wages, assert a deficiency, repossess property, or otherwise try to collect from the debtors. Creditors cannot
demand repayment from debtors by mail, phone, or otherwise. Creditors who violate the stay can be required to pay actual and
punitive damages and attorney's fees. Under certain circumstances, the stay may be limited to 30 days or not exist at all,
although debtors can ask the court to extend or impose a stay.

The debtors are seeking a discharge. Creditors who assert that the debtors are not entitled to a discharge of any debts or who
want to have a particular debt excepted from discharge may be required to file a complaint in the bankruptcy clerk's office within
the deadlines specified in this notice. (See line 9 for more information.)

To protect your rights, consult an attorney. All documents filed in the case may be inspected at the bankruptcy clerk's office at
the address listed below or through PACER (Public Access to Court Electronic Records at www.pacer.gov). Copy fees or
access charges may apply. A free automated response system is available at 866−222−8029 (Georgia Northern). You must
have case number, debtor name, or SSN when calling.

The staff of the bankruptcy clerk's office cannot give legal advice.

To help creditors correctly identify debtors, debtors submit full Social Security or Individual Taxpayer Identification
Numbers, which may appear on a version of this notice. However, the full numbers must not appear on any document
filed with the court.

Do not file this notice with any proof of claim or other filing in the case. Do not include more than the last four digits of
a Social Security or Individual Taxpayer Identification Number in any document, including attachments, that you file
with the court.
                                        About Debtor 1:                                     About Debtor 2:
1. Debtor's full name                   Gordon James Bolinder                               Kerri Bolinder

2. All other names used in the
   last 8 years
3. Address                     346 N Airport Cir NW                                         346 N Airport Cir NW
                                        Resaca, GA 30735−6167                               Resaca, GA 30735−6167
4. Debtor's attorney                    Dan Saeger                                          Dan Saeger
                                        Saeger & Associates, LLC
   Name and address                     Suite D                                             (See Attorney address to left)
                                        706 S Thornton Ave
                                        Dalton, GA 30720

                                        Contact phone (706) 529−5566
                                        Email: dan@whitfieldcountylaw.com
5. Bankruptcy trustee                   Tracey L. Montz                                     Contact phone (404) 713−6472
                                        Suite 108−#406
   Name and address                     2146 Roswell Road
                                        Marietta, GA 30062−3813
                                                                                                               For more information, see page 2 >
Official Form 309A (For Individuals or Joint Debtors) Notice of Chapter 7 Bankruptcy Case −− No Proof of Claim Deadline                    page 1
  Case 19-42540-pwb                         Doc 7 Filed 11/03/19 Entered 11/04/19 00:14:43                                              Desc Imaged
                                                 Certificate of Notice Page 2 of 3
Debtor Gordon James Bolinder and Kerri Bolinder                                                                                Case number 19−42540−pwb


6. Bankruptcy clerk's office                    M. Regina Thomas                                                  Office Hours: 8:00 a.m. − 4:00 p.m.
                                                Clerk of Court
    Documents in this case may be filed                                                                           Court website: www.ganb.uscourts.gov
    at this address. You may inspect all        Room 339, Federal Building
    records filed in this case at this office   600 East First Street
    or online at www.pacer.gov.                                                                                   Contact phone 706−378−4000
                                                Rome, GA 30161−3187

7. Meeting of creditors                         December 5, 2019 at 09:00 AM                                      Location:

    Debtors must attend the meeting to          The meeting may be continued or adjourned to Room 111, Federal Building, 600 East
    be questioned under oath. In a joint        a later date. If so, the date will be on the court First Street, Rome, GA 30161
    case, both spouses must attend.
    Bring a copy of this notice with you.       docket.
    Creditors may attend, but are not
    required to do so. Cellular phones          TO THE DEBTOR: Bring an original government issued
    and other devices with cameras are          photo ID and confirmation of social security number. Provide
    not allowed in the building.                the Trustee a copy of your most recently filed tax return seven
                                                days prior to the meeting, but DO NOT FILE WITH THE
                                                COURT.


8. Presumption of abuse                         The presumption of abuse does not arise.

    If the presumption of abuse arises,
    you may have the right to file a
    motion to dismiss the case under 11
    U.S.C. § 707(b). Debtors may rebut
    the presumption by showing special
    circumstances.


9. Deadlines                                    File by the deadline to object to discharge                       Filing deadline: 2/3/20
                                                or to challenge whether certain debts are
    The bankruptcy clerk's office must          dischargeable:
    receive these documents and any
    required filing fee by the following
    deadlines.                                  You must file a complaint:
                                                • if you assert that the debtor is not entitled to
                                                  receive a discharge of any debts under any of the
                                                  subdivisions of 11 U.S.C. § 727(a)(2) through (7),
                                                  or

                                                • if you want to have a debt excepted from discharge
                                                  under 11 U.S.C § 523(a)(2), (4), or (6).

                                                You must file a motion:
                                                • if you assert that the discharge should be denied
                                                  under § 727(a)(8) or (9).


                                                Deadline to object to exemptions:                         Filing deadline: 30 days after the conclusion of
                                                The law permits debtors to keep certain property as       the meeting of creditors
                                                exempt. If you believe that the law does not authorize an
                                                exemption claimed, you may file an objection.


10. Proof of claim                              No property appears to be available to pay creditors. Therefore, please do not file a proof
                                                of claim now. If it later appears that assets are available to pay creditors, the clerk will send
    Please do not file a proof of claim         you another notice telling you that you may file a proof of claim and stating the deadline.
    unless you receive a notice to do so.


11. Creditors with a foreign                    If you are a creditor receiving a notice mailed to a foreign address, you may file a motion
    address                                     asking the court to extend the deadlines in this notice. Consult an attorney familiar with
                                                United States bankruptcy law if you have any questions about your rights in this case.

12. Exempt property                             The law allows debtors to keep certain property as exempt. Fully exempt property will not
                                                be sold and distributed to creditors. Debtors must file a list of property claimed as exempt.
                                                You may inspect that list at the bankruptcy clerk's office or online at www.pacer.gov. If you
                                                believe that the law does not authorize an exemption that the debtors claim, you may file
                                                an objection. The bankruptcy clerk's office must receive the objection by the deadline to
                                                object to exemptions in line 9.
Official Form 309A (For Individuals or Joint Debtors) Notice of Chapter 7 Bankruptcy Case −− No Proof of Claim Deadline                                 page 2
        Case 19-42540-pwb              Doc 7 Filed 11/03/19 Entered 11/04/19 00:14:43                               Desc Imaged
                                            Certificate of Notice Page 3 of 3
                                               United States Bankruptcy Court
                                               Northern District of Georgia
In re:                                                                                                     Case No. 19-42540-pwb
Gordon James Bolinder                                                                                      Chapter 7
Kerri Bolinder
         Debtors
                                                 CERTIFICATE OF NOTICE
District/off: 113E-6                  User: campj                        Page 1 of 1                          Date Rcvd: Nov 01, 2019
                                      Form ID: 309a                      Total Noticed: 15


Notice by first class mail was sent to the following persons/entities by the Bankruptcy Noticing Center on
Nov 03, 2019.
db/jtdb         Gordon James Bolinder,    Kerri Bolinder,    346 N Airport Cir NW,   Resaca, GA 30735-6167
22718043        Brian’s Auto Sales,    195 Warrior Path NE,    Calhoun, GA 30701-9266
22718048        Mr. Cooper,   8950 Cypress Waters Blvd,     Coppell, TX 75019-4620
22718049       +Pioneer Credit Recovery,    PO Box 500,   Horseheads, NY 14845-0500
22718050       +Radius Global Solutions LLC,    7831 Glenroy Rd Ste 250A,    Minneapolis, MN 55439-3117

Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center.
aty             E-mail/Text: dan@whitfieldcountylaw.com Nov 01 2019 22:42:29      Dan Saeger,
                 Saeger & Associates, LLC,   Suite D,    706 S Thornton Ave,   Dalton, GA 30720
tr             +EDI: FTLMONTZ.COM Nov 02 2019 01:33:00      Tracey L. Montz,   Suite 108-#406,
                 2146 Roswell Road,   Marietta, GA 30062-3815
ust            +E-mail/Text: ustpregion21.at.ecf@usdoj.gov Nov 01 2019 22:45:22
                 Office of the United States Trustee,    362 Richard Russell Building,    75 Ted Turner Drive, SW,
                 Atlanta, GA 30303-3315
22718042        EDI: FRAN.COM Nov 02 2019 01:33:00     1st Franklin Financial,    135 E Tugalo St,
                 Toccoa, GA 30577-2357
22718044        EDI: CAPITALONE.COM Nov 02 2019 01:33:00      Capital One Bank USA, N.A.,    PO Box 30285,
                 Salt Lake City, UT 84130-0285
22718045       +E-mail/Text: bknotice@ercbpo.com Nov 01 2019 22:45:51      Enhanced Recovery Company,
                 PO Box 57547,   Jacksonville, FL 32241-7547
22718046       +E-mail/Text: BankruptcyNotices@hughes.com Nov 01 2019 22:42:46      HughesNet,    PO Box 96874,
                 Chicago, IL 60693-6874
22718047       +E-mail/PDF: resurgentbknotifications@resurgent.com Nov 01 2019 22:38:51       LVNV Funding LLC,
                 PO Box 1269,   Greenville, SC 29602-1269
22718051        E-mail/Text: claims@sunriseacceptance.com Nov 01 2019 22:47:27      Sunrise Acceptance,
                 1800 Mount Vernon Dr NW,   Cleveland, TN 37311-3500
22718052       +EDI: WABK.COM Nov 02 2019 01:33:00     World Finance,    PO Box 6429,
                 Greenville, SC 29606-6429
                                                                                              TOTAL: 10

             ***** BYPASSED RECIPIENTS *****
NONE.                                                                                                               TOTAL: 0

Addresses marked ’+’ were corrected by inserting the ZIP or replacing an incorrect ZIP.
USPS regulations require that automation-compatible mail display the correct ZIP.

Transmission times for electronic delivery are Eastern Time zone.


I, Joseph Speetjens, declare under the penalty of perjury that I have sent the attached document to the above listed entities in the manner
shown, and prepared the Certificate of Notice and that it is true and correct to the best of my information and belief.
Meeting of Creditor Notices only (Official Form 309): Pursuant to Fed. R. Bank. P. 2002(a)(1), a notice containing the complete Social
Security Number (SSN) of the debtor(s) was furnished to all parties listed. This official court copy contains the redacted SSN as required
by the bankruptcy rules and the Judiciary’s privacy policies.
Date: Nov 03, 2019                                             Signature: /s/Joseph Speetjens

_

                                      CM/ECF NOTICE OF ELECTRONIC FILING

The following persons/entities were sent notice through the court’s CM/ECF electronic mail (Email)
system on October 31, 2019 at the address(es) listed below:
              Dan Saeger    on behalf of Debtor Gordon James Bolinder dan@whitfieldcountylaw.com
              Dan Saeger    on behalf of Joint Debtor Kerri Bolinder dan@whitfieldcountylaw.com
              Office of the United States Trustee   ustpregion21.at.ecf@usdoj.gov
              Tracey L. Montz   traceymontz@yahoo.com, tlm@trustesolutions.net
                                                                                            TOTAL: 4
